09/08/2020
                IN THE SUPREME COURT OF THE STATE OF MONT/VILE                           D
                                           PR 20-0004                                        Case Number: PR 20-0004

                                                                              SEP 08 2020
                                                                           Bowen Greenwood
                                                                         Clerk of Supreme Court
                                                                            State of Montana
IN RE THE PETITION OF
                                                                        ORDER
CHELSEA BISSELL



       Chelsea Bissell has petitioned for partial rehearing of this Court's June 30, 2020 Order
granting her admission to active status in the State Bar of Montana. This Court ordered that
Bissell provide proof of attendance, within six months, at 15 hours of approved Continuing
Legal Education(CLE)to be credited to the tirne she was on inactive status.
       Bissell asks this Court to reconsider that part of the Order which required her to
complete CLE credits. Bissell points out that she was admitted to the Montana Bar in June
2019 as an inactive member and petitioned for active status in June 2020. Under Rule 4(F)(3)
of the Montana Rules for Legal Education, an active member of the Montana Bar is exempt
from the CLE requirement during the balance of the reporting year during which she is
adrnitted. Bissell therefore argues that she has no CLE requirernents to fulfill for the year she
was on inactive status.
       The Court agrees that Bissell is not required to fulfill CLE requirements for her year of
inactive status as it was her first year admitted to the Montana Bar.
      IT IS THEREFORE ORDERED that upon payment of the appropriate fees to the State
Bar of Montana, Petitioner shall be admitted to the active practice of law.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State Bar of
Montana.
                      (-Om
      DATED this         day of September, 2020.


                                                 For the Court,




                                                                  Chief Justice